Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FormS-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SKYVIEW HOLDINGS CORP. (Exact name of registrant as specified in its charter) Delaware 35-2287663 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 12913 42nd Terrace West Cortez, FL 34215-2558 (941) 794-0394 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Vision Technologies, Inc. th Street, Suite #2 Bentonville AR 72712 (479) 286-6366 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Russell C. Weigel, III, Esq. Russell C. Weigel, III, P.A. 5775 Blue Lagoon Drive, Suite 100 Miami, FL 33126 Tel: (786) 888-4567 Fax: (786) 787-0456 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement and the satisfaction or waiver of all other conditions to the Share Exchange Agreement described herein. If the securities being registered on this Form are to be offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.o If this form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share (1) Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock, $0.00001 par value per share – offered by the Company (3) $ $ $ Common Stock, $0.00001 par value per share – offered by Selling Stockholders (4), (5) $ $ $ 0 Total $ $ $ The proposed maximum offering price for the purposes of the calculation of the registration fee for these shares is based upon the book price per share of Vision Technologies, Inc. The registration fee is calculated based on Rules 457 (f)(2) and 457(f)(5) because no active market exists for the stock of Skyview Holdings Corp. or Vision Technologies, Inc. The book value of Vision Technologies, Inc. was $412,193 as of June 30, 2011, which is the latest practicable date in which the book value is available. Represents the maximum number of shares of Skyview Holdings Corp. that may be issued to holders of shares of Vision Technologies, Inc. in the proposed share exchange. Represents the maximum number of shares of Skyview Holdings Corp. that may be offered for resale by Selling Shareholders. Pursuant to Rule 415 of the Securities Act, these securities are being offered on a delayed or continuous basis by the Selling Stockholders named in the prospectus herein. The registrant hereby amends the registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that the registration statement shall thereafter become effective in accordance with section8(a) of the securities act of 1933, as amended, or until the registration statement shall become effective on such date as the securities and exchange commission, acting pursuant to said section8(a), may determine. 2 THE INFORMATION IN THIS PROXY STATEMENT/PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), OF WHICH THIS DOCUMENT IS A PART, IS DECLARED EFFECTIVE. THIS PROXY STATEMENT/PROSPECTUS IS NOT AN OFFER TO SELL AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER, SOLICITATION OR SALE IS NOT PERMITTED OR WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. SUBJECT TO COMPLETION DATED SEPTEMBER , 2011 VISION TECHNOLOGIES, INC. th Street, Suite #2 Bentonville, AR 72712 (479) 286-6366 PROPOSED REORGANIZATION—YOUR VOTE IS VERY IMPORTANT TO THE STOCKHOLDERS OF VISION TECHNOLOGIES, INC: The boards of directors of Skyview Holdings Corp. and Vision Technologies, Inc. have approved a share exchange agreement pursuant to which Vision Technologies, Inc. would become a wholly owned subsidiary of Skyview Holdings Corp., and the management Vision Technologies, Inc. would replace the management of Skyview Holdings Corp.A Special Meeting will be held for the shareholders of Vision Technologies, Inc. to vote whether to approve the proposed transaction. The proposed share exchange agreement has been approved by the sole shareholder of Skyview Holdings Corp.In order for the transaction to be effective, a majority of the shareholders of Vision Technologies, Inc. also must approve the proposed share exchange transaction. Under the terms of the proposed transaction, the Shareholders of Vision Technologies, Inc. will receive one share of Skyview Holdings, Inc. for each share of Vision Technologies, Inc. that he or she owns.Provided the share exchange agreement is approved, Vision Technologies, Inc. shareholders will receive a separate mailing that will contain instructions for tendering their stock certificates. At the Special Meeting, Vision Technologies, Inc. shareholders will be asked to consider the following matters: (1)approval and adoption of the share exchange agreement entered into by Vision Technologies, Inc. and Skyview Holdings Corp., dated as of December 14, 2010; (2)approval of the adjournment of the Special Meeting if necessary to solicit additional proxies in favor of the approval and adoption of the share exchange agreement; (3) amendment of the certificate of incorporation of Skyview Holdings Corp. to change its name to Vision Technologies Tactical Corp., provided that the share exchange agreement has been approved and adopted by a majority of shareholders; (4)any other business properly presented at the meeting, or any adjournments or postponements thereof. Your vote is very important. We cannot complete the reorganization (the share exchange transaction) unless a majority of the issued and outstanding shares of common stock of Vision Technologies, Inc. approve and adopt the share exchange agreement. Based on the reasons for the reorganization described in the accompanying document, each of the boards of directors believes that the share exchange is advisable and in the best interest of Vision Technologies, Inc. and Skyview Holdings Corp. Your board of directors unanimously recommends that you vote “FOR” approval and adoption of the share exchange. Whether or not you plan to attend the special meeting of shareholders,please take the time to vote by completing the enclosed proxy card and mailing it in the enclosed envelope. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote “FOR” adoption of the share exchange agreement. If you fail to vote, it will have the same effect as voting “AGAINST” the share exchange agreement. 3 If the share exchange agreement is adopted by the a majority of the shareholders ofVision Technologies, Inc., each outstanding share of Vision Technologies, Inc. will be converted into one share of Skyview Holdings Corp. In addition, if the share exchange is ratified by shareholders, a name change amendment will also be voted on to change the name of Skyview Holdings, Inc. to Vision Technologies Tactical Corp. The date, time and place of the meeting are as follows: , 2011, at Central Time th Street, Suite #2 Bentonville, Arkansas 72712 This proxy statement-prospectus gives you detailed information about the special meeting of shareholders to be held on [Vision Technologies, Inc. Meeting Date], the share exchange, and other related matters. You should carefully read this entire document, including the appendices. In particular, you should carefully consider the discussion in the section entitled “Risk Factors” on page . This document also serves as the prospectus for the for the resale of Skyview Holdings, Inc. shares registered in the accompanying Form S-4 registration statement. On behalf of the board of directors, I thank you for your prompt attention to this important matter. By Order of the Board of Directors /s/ Robert Lee Thompson Robert Lee Thompson Chairman Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in connection with the share exchange or determined if this document is accurate or complete. Any representation to the contrary is a criminal offense. This document is dated [Prospectus Date], and is first being mailed on or about [Mail Date]. 4 VISION TECHNOLOGIES, INC. th Street, Suite #2 Bentonville, AR 72712 (479) 286-6366 NOTICE OF THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON [Vision Technologies, Inc. Meeting Date] NOTICE IS HEREBY GIVEN that a special meeting of the shareholders of Vision Technologies, Inc. (“Vision”) will be held at Vision’s headquarters at th Street, Suite# 2, Bentonville, Arkansas 72712, at Central time, on [Vision Technologies, Inc. Meeting Date], for the following purposes: 1. To consider and vote upon a proposal to approve and adopt the Share Exchange Agreement by and among Skyview Holdings Corp. and the shareholders of Vision Technologies, Inc., dated as of December 14, 2010, and the transactions contemplated by the share exchange agreement, as discussed in the attached proxy statement-prospectus. 2. To adjourn the special meeting, if necessary, to another time or place for the purpose of soliciting additional proxies in order to approve the share exchange agreement and the share exchange or otherwise. 3. To amend the certificate of incorporation of Skyview Holdings Corp. to change its name to Vision Technologies Tactical Corp., provided that the share exchange agreement has been approved and adopted. 4. To transact any other business that properly comes before the special meeting of shareholders, or any adjournments or postponements of the special meeting. The board of directors is not aware of any other business to come before the special meeting. The proposed share exchange is described in more detail in this proxy statement-prospectus, which you should read carefully in its entirety before voting. A copy of the share exchange agreement is attached as Appendix B to this document. Only Vision Technologies, Inc. shareholders of record as of the close of business on [Record Date], are entitled to notice of and to vote at the special meeting of shareholders or any adjournments of the special meeting. Your vote is very important. To ensure your representation at the special meeting of shareholders, please complete, execute and promptly mail your proxy card in the return envelope enclosed. This will not prevent you from voting in person, but it will help to secure a quorum and avoid added solicitation costs. You may revoke your proxy at any time before it is voted. You are entitled to dissent to the share exchange and receive payment for your shares under Section 262 of the Delaware General Corporation Law. Any shareholder who wishes to exercise these rights must strictly comply with the procedures described in Section 262 of the Delaware General Corporation Law. We have included a copy of Section 262 of the Delaware General Corporation Law as Appendix Dto the accompanying proxy statement. By Order of the Board of Directors /s/ Robert Lee Thompson Robert Lee Thompson Chairman [Mail Date] VISION TECHNOLOGIES, INC.’S BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” APPROVAL OF THE SHARE EXCHANGE AGREEMENT. PLEASE MARK, SIGN, DATE AND RETURN YOUR PROXY CARD PROMPTLY, WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING OF SHAREHOLDERS. DO NOT SEND STOCK CERTIFICATES WITH THE PROXY CARD. UNDER SEPARATE COVER, WHICH WILL BE SENT FOLLOWING THE CLOSING OF THE SHARE EXCHANGE, YOU WILL RECEIVE INSTRUCTIONS FOR DELIVERING YOUR STOCK CERTIFICATES. 5 WHERE YOU CAN FIND MORE INFORMATION Skyview Holdings Corp. files annual, quarterly, and special reports and other information with the Securities and Exchange Commission. You may obtain copies of these documents by mail from the public reference room of the Securities and Exchange Commission at treet, N.E., Room 1580, Washington, D.C. 20549, at prescribed rates. Please call the Securities and Exchange Commission at (800)SEC-0330 for further information on the public reference room. In addition, Skyview Holdings Corp. files reports and other information with the Securities and Exchange Commission electronically, and the Securities and Exchange Commission maintains a web site located at http://www.sec.gov containing this information. This document incorporates by reference important business and financial information about Skyview Holdings Corp. from documents that are not included in or delivered with this proxy statement-prospectus. These documents are available without charge to you upon written or oral request at the applicable company’s address and telephone number listed below: Skyview Holdings Corp. 12913 42nd Terrace West Cortez, FL 34215-2558 Attention: Tony N. Frudakis President and Chief Executive Officer Telephone: (941) 794-0394. Additional information about Vision Technologies, Inc. may be obtained by contacting Robert Lee Thompson, Sr., President and Chief Executive Officer, th Street, Suite #2, Bentonville, Arkansas 72712, (479) 286-6366. To obtain timely delivery, you must request the information no later than, 2011. Skyview Holdings Corp. has filed a registration statement on Form S-4 to register with the Securities and Exchange Commission up to 25,148,263 shares of Skyview Holdings Corp. common stock. This proxy statement/prospectus is a part of that registration statement. As permitted by Securities and Exchange Commission rules, this proxy statement/prospectus does not contain all of the information included in the registration statement or in the exhibits or schedules to the registration statement. You may read and copy the registration statement, including any amendments, schedules and exhibits at the addresses set forth above. Statements contained in this document as to the contents of any contract or other documents referred to in this document are not necessarily complete. In each case, you should refer to the copy of the applicable contract or other document filed as an exhibit to the registration statement. They contain important information about the companies and their financial condition. This proxy/statement prospectus constitutes a prospectus of Skyview Holdings, Inc. under Section5 of the Securities Act of 1933, as amended (the “Securities Act”), with respect to the shares of Skyview Holdings, Inc.common stock to be issued to Vision Technologies, Inc. shareholders in connection with the share exchange and with respect to the resale of common stock of Skyview Holdings, Inc. by Selling Shareholders that is registered on Form S-4. Skyview Holdings Corp. common stock is not actively traded and is not listed on a securities exchange. Skyview Holdings Corp. common stock is held by one shareholder. 6 TABLE OF CONTENTS PAGE PROPOSED REORGANIZATION - YOUR VOTE IS VERY IMPORTANT 3 NOTICE OF THE SPECIAL MEETING OF SHAREHOLDERS 5 TABLE OF CONTENTS 7 PROXY STATEMENT/PROSPECTUS 10 GENERAL INFORMATION 10 SUMMARY TERM SHEET FOR THE SHARE EXCHANGE 12 QUESTIONS AND ANSWERS ABOUT THE SHARE EXCHANGE 13 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 SUMMARY 15 The Companies 15 The Share Exchange 17 Summary Selected Historical Financial Data 19 RISK FACTORS 21 FORWARD-LOOKING STATEMENTS 31 THE SHARE EXCHANGE 31 Visions Reasons for the Share Exchange and Recommendation 32 7 THE SHARE EXCHANGE AGREEMENT 35 MATERIAL UNITED STATES INCOME TAX CONSEQUENCES 38 COMPARISON OF RIGHTS OF SKYVIEW STOCKHOLDERS AND VISION STOCKHOLDERS 40 INFORMATION ABOUT SKYVIEW HOLDINGS CORP. 45 DESCRIPTION OF BUSINESS 45 DESCRIPTION OF PROPERTY 47 DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 47 EXECUTIVE COMPENSATION 48 OUTSTANDING EQUITY AWARDS AT 2-END 48 BENEFICIAL OWNERSHIP OF SKYVIEW SHARES 48 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 49 MARKET FOR COMMON STOCK 49 DESCRIPTION OF SECURITIES 49 EXPERTS 50 LEGAL MATTERS 50 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 50 INDEX TO FINANCIAL STATEMENTS F-1 Report of Independent Registered Public Accounting Firm F-2 8 INFORMATION ABOUT VISION 52 DESCRIPTION OF BUSINESS 52 DESCRIPTION OF PROPERTY 60 LEGAL PROCEEDINGS 60 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS 60 EXECUTIVE COMPENSATION 62 DIRECTOR COMPENSATION 64 BENEFICIAL OWNERSHIP OF VISION SHARES BENEFICIAL OWNERSHIP OF THE COMBINED COMPANY 65 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS AND CERTAIN CONTROL PERSONS 66 MARKET FOR COMMON STOCK DESCRIPTION OF SECURITIES 67 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 67 INDEX TO FINANCIAL STATEMENTS F-I-1 Report of Independent Registered Public Accounting Firm F-I-2 SELECTED UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL DATA OF SKYVIEW AND VISION F-I-32 SELLING SHAREHOLDERS PLAN OF DISTRIBUTION 76 APPENDICES 9 PART I INFORMATION REQUIRED IN THE PROSPECTUS [Inside Cover of Prospectus] You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with different information. You should read the entire prospectus before making an investment decision to purchase our Common Stock.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus.This prospectus is not an offer to sell securities in any state where the offer is not permitted. Vision Technologies, Inc. Common Stock PROXY STATEMENT/PROSPECTUS GENERAL INFORMATION Tony N. Frudakis, the sole shareholder and director of Skyview Holding Corp., (“Skyview”), and the board of directors of Vision Technologies, Inc., (“Vision”) have each approved the share exchange of Skyview with Vision.If the proposed share exchange is approved by a majority of Vision’s shareholders, the holders of common stock of Vision (the “Vision Common Stock”) will receive one (1) share of Skyview common stock (the “Skyview Common Stock”) for each share of Vision Common Stock they own immediately prior to completion of the share exchange. This proxy statement/prospectus is being furnished to Vision stockholders in connection with the actions taken by the board of directors of Vision (the “Vision Board of Directors”).On April 29, 2011, the Vision Board of Directors unanimously ratified Management’s approval of the share exchange agreement and proposed name change, subject to stockholder approval. Pursuant to the Share Exchange Agreement dated as of December 14, 2010by and between Vision and Skyview, Vision will become a wholly owned subsidiary of Skyview.The share exchange will become effective as of the date and at such time as the Certificate of Ownership is filed with the Secretary of State of the State of Delaware with respect to the share exchange (the “Effective Date”).In accordance with the terms of the Share Exchange Agreement, at the Effective Date, each share of Vision Common Stock outstanding immediately prior to the Effective Date will be converted into the right to receive one share, par value $0.00001 per share, of Skyview Common Stock.Skyview Common Stock currently does not trade in any market.At the Effective Date, the Vision Common Stock will no longer be outstanding and shall automatically be cancelled and retired and cease to exist, and each holder of Vision Common Stock shall cease to have any rights with respect to the shares of Vision Common Stock, except the right to receive the shares of Skyview common stock as described above.No fractions of a share of Skyview Common Stock will be issued, and in lieu of such issuance, a holder of Vision Common Stock who would otherwise be entitled to a fraction of a share of Skyview Common Stock as a result of the exchange of shares contemplated by the Share Exchange Agreement will receivea whole share for any fractional share interest equal to orin excess of .50 of a share and will receive no share or payment for any fractional share interest less than .50of ashare. 10 We encourage you to read carefully this proxy statement/prospectus including the section entitled “Risk Factors” beginning on page [PAGE]. IN CONNECTION WITH THE SHARE EXCHANGE, YOU HAVE THE RIGHT TO EXERCISE DISSENTERS’ RIGHTS UNDER THE DELAWARE GENERAL CORPORATION LAW AND OBTAIN THE “FAIR VALUE” OF YOUR SHARES OF SKYVIEW’S COMMON STOCK, PROVIDED THAT YOU COMPLY WITH THE CONDITIONS ESTABLISHED UNDER APPLICABLE DELAWARE LAW. IF YOU DO NOT COMPLY WITH THE PROCEDURES GOVERNING APPRAISAL RIGHTS SET FORTH UNDER DELAWARE LAW AND EXPLAINED ELSEWHERE IN THIS INFORMATION STATEMENT, YOU MAY NOT BE ENTITLED TO PAYMENT FOR YOUR SHARES. FOR A DISCUSSION REGARDING YOUR APPRAISAL RIGHTS, SEE THE SECTION TITLED “APPRAISAL RIGHTS.” Neither of the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this proxy statement/prospectus.Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Preliminary Prospectus Subject to completion , 2011 11 SUMMARY TERM SHEET FOR THE SHARE EXCHANGE The following is a summary of the principal terms of the share exchange.This summary does not contain all information that may be important to you.Skyview Holdings Corp., a Delaware corporation (the “Skyview”), and Vision Technologies, Inc., a Delaware corporation (“Vision”), encourage you to read carefully this proxy statement/prospectus, including the appendices, in their entirety. On December 14, 2010 Skyview entered into the Share Exchange Agreement with Vision Technologies, Inc.If the share exchange is adopted and approved by the shareholders of Vision: · Each share of common stock, par value $0.00001 per share, of Vision that shall be outstanding immediately prior to the Effective Date shall, by virtue of the Share Exchange and without any action on the part of the holder thereof, will be exchanged for one share of common stock, par value $0.00001, of Skyview so that at the Effective Date, Skyview shall be the holder of all of the issued and outstanding shares of Vision, and Vision will be a wholly-owned subsidiary of Skyview. · Each issued and outstanding share of Vision shall be converted into the right to receive one (1) share of Skyview Common Stock. · Each share of Vision Common Stock held in the treasury of Vision immediately prior to the Effective Date shall be cancelled in the Share Exchange and cease to exist. · The Certificate of Incorporation and By-laws of Skyview will be the organic governing documents of the company from which your stock is issued. · Public information about Skyview and its financial information will be available in disclosure forms periodically filed with the U.S. Securities & Exchange Commission and viewable on the world wide web at no cost at www.sec.gov. · The newly issued Skyview common stock that you receive as part of the Share Exchange will be registered of Form S-4, and you will be able to resell your stock without restriction.However, because there presently is no public market for Skyview Common Stock, you may have to hold your newly issued common stock indefinitely until such a market develops, if ever. The obligations of Skyview and Vision to complete the Share Exchange are also subject to the satisfaction or waiver of several other conditions to the Share Exchange. More information about Skyview, Vision, and the Share Exchange is contained in this proxy statement/prospectus. Sincerely, /s/ Tony N. Frudakis /s/ Robert Lee Thompson Tony N. Frudakis Chief Executive Officer Skyview Holdings Corp. Robert Lee Thompson Chief Executive Officer Vision Technologies, Inc. This proxy statement/prospectus is dated[DATE], and is being mailed to stockholders of Vision on or about[DATE]. 12 QUESTIONS AND ANSWERS ABOUT THE SHARE EXCHANGE Following are questions and related answers that address some of the questions you may have regarding the pending share exchange (the “Share Exchange”) transaction between Vision Technologies, Inc. (“Vision”) and Skyview Holdings Corp. (“Skyview”). These questions and answers may not contain all of the information relevant to you, do not purport to summarize all material information relating to the Share Exchange Agreement, or any of the other matters discussed in this proxy statement/prospectus, and are subject to, and are qualified in their entirety by, the more detailed information contained in or attached to this proxy statement/prospectus. Therefore, please carefully read this proxy statement/prospectus, including the attached appendices, in its entirety. Q. WHY DID I RECEIVE THIS PROXY STATEMENT? A:Applicable requirements of Delaware law and the federal securities laws require Vision to provide you with information regarding matters subject to shareholder approval for which your vote is solicited. As explained more fully elsewhere in this proxy statement/prospectus, Vision’s board of directors has adopted the Share Exchange Agreement, but the Share Exchange must be approved by the majority of Vision’s shareholders at a meeting held for such purpose. This proxy statement/prospectus contains important information about the Share Exchange, the meeting, and the other actions contemplated thereby. Q. WHEN IS IT EXPECTED THAT THE SHARE EXCHANGE WILL BE COMPLETED? A.Vision and Skyview signed the Share Exchange Agreement onDecember 14, 2010.The holders of a majority of Vision’s capital stock must first approve the share exchange at a meeting held for such purpose.The meeting is scheduled to be held on [DATE].If a majority of Vision’s shareholders vote in favor of the Share exchange Agreement, the Share Exchange Agreement will become effective when a certificate of ownership is filed with the Secretary of State of the State of Delaware. Q. WHAT WILL I RECEIVE IN THE SHARE EXCHANGE? A.The holders of Vision Common Stock will receive an equivalent number of shares of Skyview Common Stock.This means that each share of Vision Common Stock will convert into one (1) share of Skyview Common Stock.After the Share Exchange is completed, it is expected that Vision’s pre-share exchange stockholders will own approximately25,148,263 shares of Skyview Common Stock, or approximately 91% of the outstanding shares of Skyview on an as converted basis, subject to adjustment under the terms of the Share Exchange Agreement. Q. HAS SOMEONE DETERMINED THAT THE SHARE EXCHANGE IS ADVISABLE FOR THE VISION STOCKHOLDERS? A.Yes. The Vision Board of Directors has independently determined that the Share Exchange is advisable for its stockholders, respectively. The Vision Board of Directors approved the Share Exchange and the Share Exchange Agreement, and the Sole Director and Sole Shareholder of Skyview has approved the issuance of Skyview’s common stock in the Share Exchange, as well as the other actions contemplated in connection with the Share Exchange. The number of shares of Skyview Common Stock to be issued pursuant to the Share Exchange Agreement was determined by negotiation between Vision and Skyview.This consideration does not necessarily bear any relationship to either companies’ asset value, net worth or other established criteria of value and should not be considered indicative of the actual value of Vision. Furthermore, neither Visionnor Skyview has obtainedan opinion from any third party that the share exchange is fair from a financial perspective. 13 Q. DO I HAVE APPRAISAL OR DISSENTER’S RIGHTS? A.Yes. Under Delaware law, holders of Vision Common Stock who do not consent to the Share Exchange are entitled to appraisal rights in connection with the Share Exchange. You are urged to read the discussion of appraisal rights commencing on page for a more complete discussion of appraisalrights. If you do not comply with the procedures governing appraisal rights set forth under Delaware law and explained elsewhere in this proxy statement/prospectus, you may not be entitled to payment for your shares. Q. WHAT WILL HAPPEN IF THE SHARE EXCHANGE IS NOT COMPLETED? A.If the Share Exchange is not completed for any reason, Vision may be subject to a number of other risks. Vision will have no access to the public markets for its common stock and will have incurred the expenses associated with attempting to effectuate the Share Exchange and the transactions contemplated by the Share Exchange. The failure to consummate the Share Exchange would have an adverse impact on the financial condition of Vision and the value of its equity interests. Q. WHO CAN ANSWER QUESTIONS REGARDING THE SHARE EXCHANGE? A.If you would like additional copies of this proxy statement/prospectus, or if you have questions about the Share Exchange, amendments or the other matters discussed in this document, you should contact: Vision Technologies, Inc. th Street, Suite #2 Bentonville, AR 72712 Attn: Robert Lee Thompson 14 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Information included in this proxy statement/prospectus contains forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the reorganized company to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the reorganized company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the reorganized company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the reorganized company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. SUMMARY The following is a summary that highlights information contained in this proxy statement/prospectus. This summary may not contain all of the information that may be important to you. For a more complete description of the Share Exchange Agreement and the Share Exchange contemplated by the Share Exchange Agreement, we encourage you to read carefully this entire proxy statement/prospectus, including the attached appendices. The Companies Skyview Holdings Corp. 12913 42nd Terrace West Cortez, FL 34215-2558 (941) 794-0394 Skyview Holdings Corp.’s Business Our discussion of the proposed business under this caption and throughout this Form S-4 is purposefully general and is not meant to restrict our virtually unlimited discretion to search for and enter into potential business opportunities. Based on proposed business activities, we are a "blank check" company. The U.S. Securities and Exchange Commission (the "SEC") defines such companies as "any development stage company that is issuing a penny stock, within the meaning of Section 3 (a)(51) of the Securities Exchange Act of 1934, as amended, (the "Exchange Act") and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies." Under SEC Rule 12b-2 under the Securities Act of 1933, as amended (the "Securities Act"), we also qualify as a "shell company," because we have no or nominal assets (other than cash) and no or nominal operations. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. No trading market currently exists for our securities, and Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, or to register any securities under the Securities Act or state blue sky laws or the regulations thereunder until we have successfully concluded a business combination. We intend to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements. 15 Skyview were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation and, to a lesser extent, that desires to employ our funds in its business. Skyview has conducted no business operations to date and expect to conduct none in the future, other than our efforts to effectuate a business combination. Skyview, therefore, can be characterized as a "shell" corporation. As a "shell" corporation, Skyview faces risks inherent in the investigation, acquisition, or involvement in a new business opportunity. Further, as a "development stage" or "start-up" company, Skyview faces all of the unforeseen costs, expenses, problems, and difficulties related to such companies, including whether we will continue to be a going concern entity for the foreseeable future. The analysis of new business opportunities has and will be undertaken by or under the supervision of Skyview’s sole officer and director. Skyview haves unrestricted flexibility in seeking, analyzing and participating in potential business opportunities. In our efforts to analyze potential acquisition targets, we will consider the following kinds of factors: (i) Potential for growth, indicated by new technology, anticipated market expansion or new products; (ii) Competitive position as compared to other firms of similar size and experience within the industry segment as well as within the industry as a whole; (iii)Strength and diversity of management, either in place or scheduled for recruitment; (iv) Capital requirements and anticipated availability of required funds, to be provided by us from operations, through the sale of additional securities, through joint ventures or similar arrangements or from other sources; (v) The cost of participation by us as compared to the perceived tangible and intangible values and potentials; (vi) The extent to which the business opportunity can be advanced; (vii) The accessibility of required management expertise, personnel, raw materials, services, professional assistance and other required items; and (viii) Other relevant factors. In applying the foregoing criteria, no one of which will be controlling, management will attempt to analyze all factors and circumstances and make a determination based upon reasonable investigative measures and available data. Potentially available business opportunities may occur in many different industries, and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. Due to Skyview’s limited capital available for investigation, Skyview may not discover or adequately evaluate adverse facts about the opportunity to be acquired. We cannot estimate the time that it will take to effectuate a business combination. It could be time consuming; possibly in excess of many months or years. Additionally, no assurance can be made that we will be able to effectuate a business combination on favorable terms, or, if such a business combination can be effected at all. We might identify and effectuate a business combination with a target business which proves to be unsuccessful for any number of reasons, many of which are due to the fact that the target business is not identified at this time. If this occurs, the Company and its shareholders might not realize any type of profit. No assurances can be given that we will be able to enter into a business combination, as to the terms of a business combination, or as to the nature of the target company. Vision Technologies, Inc. th Street, Suite #2 Bentonville, AR 72712 (479) 286-6366 16 Vision’s Business Vision was incorporated on March 13, 1998, under the laws of the state of Delaware.Vision’s executive offices are located at th Street Suite #2, Bentonville, Arkansas, 72712.Our fiscal year end is December 31. Vision designs, manufactures and markets ruggedized camera systems for tactical use by military, paramilitary, law enforcement, public safety, and security personnel.By definition, ruggedizedsystems can withstand violent shock and vibration while operating in extremely harsh climatic conditions.To be defined as a “ruggedized camera”, equipment must achieve military’s MIL-STD-901D Grade “A” Shock Certification.To date, only Vision cameras have earned this certification. Vision produces five basic ruggedized camera systems, each with multiple variants.Commercially available “off-the-shelf” imaging products, such as camera engines and lenses, are purchased and installed within Vision’s ruggedized housing.This offers customers virtually unlimited abilities to customize camera systems to fit specific missions.Modular construction allows rapid removal and replacement, and on-the-fly adaptation to fast-changing mission requirements.For example, Vision cameras can have multiple camera and lens combinations for a single pan and tilt or fixed platform.Cameras have bolt-on capabilities for laser designators, range finders, and illuminators.Vision cameras are essentially maintenance free for life.Competing non-ruggedized cameras require ongoing and costly maintenance. Typical customer applications include: · Military: Identify and defeat potential threats, enhance perimeter security in the battlespace, provide precise target location and designation, provide situational awareness, enhance border and maritime surveillance, and assist reconnaissance efforts. · Law-Enforcement: Conduct counter-terrorism, drug interdiction, border and perimeter security, patrol, surveillance, reconnaissance and pursuit missions. · Security: Enhance commercial and industrial perimeter security, high-value asset protection such as ports and nuclear facilities, safety, manpower reduction, equipment operations and surveillance. The Share Exchange Skyview and Vision have agreed to the acquisition of Vision by Skyview under the terms of the Share Exchange Agreement that is described in this proxy statement/prospectus.In the Share Exchange, Skyview will issue and deliver Twenty Five Million One Hundred Forty Eight Thousand Two Hundred Sixty Three (25,148,263) shares of Skyview Common Stock, $0.00001 par value per share, to Vision shareholders in exchange for their Twenty Five Million One Hundred Forty Eight Thousand Two Hundred Sixty Three (25,148,263) shares of Vision common stock, $0.00001 par value per share, which shall be delivered to Skyview.Tony N. Frudakis shall return Three Million (3,000,000) shares to Skyview’s treasury, and Skyview shall issue to Tony N. Frudakis and his assign Phillip Brooks a total of Two Million Five Hundred Fifty Thousand (2,550,000) shares of Skyview.We have attached the Share Exchange Agreement to this proxy statement/prospectus as Appendix B. We encourage you to carefully read the Share Exchange Agreement in its entirety because it is the legal document that governs the Share Exchange. 17 Share Exchange Consideration If the proposed Share Exchange is completed, the holders of Vision Common Stock are expected to receive one (1) share of Skyview Common Stock for each share of Vision Common Stock they own immediately prior to completion of the Share Exchange. For a full description of a comparison of the rights of the Skyview Common Stock to the rights of the Vision Common Stock, see “Comparison of Rights of Skyview Stockholders and Vision Stockholders” beginning on page . The share exchange is expected to qualify as a “reorganization” under the Internal Revenue Code. See “Risk Factors – Risks Related to the Share Exchange” beginning on page . Ownership of Skyview after the Share Exchange As a result of the share exchange, Vision common stockholders will become holders of Skyview common stock. Both corporations are Delaware corporations. The rights of Skyview stockholders are currently governed by the certificate of incorporation of Skyview, the amended and restated bylaws of Skyview, or the Skyview bylaws, and the laws of the State of Delaware. The rights of Vision stockholders are currently governed by the certificate of incorporation of Vision, as amended, the bylaws of Vision and the laws of the State of Delaware. At the effective time of the share exchange, holders of Vision common stock will become holders of Skyview common stock and, as such, the rights of such holders will be governed by Delaware law, the Skyview charter and the Skyview bylaws.Please see the “Comparison of Rights of Skyview Stockholders and Vision Stockholders” on page . Based on the number of shares of Skyview Common Stock and Vision Common Stock outstanding onSeptember 9, 2011and without giving effect to any further issuances of shares of stock by Skyview, holders of Vision common stock are expected to hold approximately 91%of the outstanding shares of Skyview Common Stock on an as converted basis immediately after the Share Exchange. In the event that the share exchange becomes effective, the capitalization of Skyview will consist of 100,000,000 common shares authorized, 2,500,000 preferred shares authorized 27,698,263 common shares issued, and 72,301,737 common shares authorized and unissued. Skyview’s sole stockholder shall return all of his Three Million (3,000,000) shares to Skyview’s treasury, and Skyview shall issue Tony N. Frudakis and his assign Phillip Brooks a total of Two Million Five Hundred Fifty Thousand (2,550,000) shares of Skyview. Opinion of Financial Advisor Vision The Vision Board of Directors did not engage a financial advisor to assist in the sale of Vision or to render a financial opinion as to the fairness, from a financial point of view, of the consideration to be paid to the Vision stockholders in the share exchange. The Vision Board of Directors determined that the factors which weighed in favor of the Share Exchange, as discussed below, were substantial in relation to the factors which weighed against the Share Exchange. The Vision Board of Directors also considered the cost of obtaining a fairness opinion as prohibitively expensive in light of Vision’s financial condition. Share Ownership of Directors and Executive Officers At the close of business on September9, 2011, the Vision record date, directors and executive officers of Vision and their affiliates beneficially owned and were entitled to vote approximately 5,099,573shares of Vision Common Stock, collectively representing approximately 20.28% of the shares of Vision Common Stock outstanding on that date. Dissenters’ or Appraisal Rights Holders of shares of Vision Common Stock who do not vote in favor of approval and adoption of the Share Exchange Agreement and approval of the Share Exchange and who properly demand appraisal of their shares will be entitled to appraisal rights in connection with the Share Exchange under Section 262 of the Delaware General Corporation Law (“DGCL”). Conditions to Completion of the Share Exchange A number of conditions must be satisfied before the Share Exchange will be completed. These conditions are laid out on page herein. 18 Skyview and Vision eachmay waive the conditions to the performance of its respective obligations under the share exchange agreement and complete the share exchange even though one or more of these conditions has not been met. Regulatory Matters The share exchange is not subject to antitrust laws or any federal or state regulatory requirements. Reasonable Best Efforts to Complete the Share Exchange Each of Skyview and Vision has agreed to cooperate fully with the other party and use its reasonable best efforts to take, or cause to be taken, all actions necessary, proper or advisable under applicable law and regulations to complete the Share Exchange as promptly as practicable. Material United States Federal Income Tax Consequences of the Share Exchange Vision will merge with and into Skyview (the “Share Exchange”). Holders of shares of Vision will receive shares of Skyview in exchange for their shares of Vision in connection with the Share Exchange (the “Transaction”).Management of Skyview expects the Share Exchange to qualify as a “reorganization” within the meaning of Section 368(a) of the Internal Revenue Code. If the Share Exchange qualifies as a “reorganization,” the exchange of shares of Skyview in exchange for shares of Vision will not result in the recognition of a gain or loss by Vision shareholders for federal income tax purposes. In addition, no gain or loss will be recognized for federal income tax purposes by Vision or Skyview stockholders as a result of the Transaction. Tax matters are complicated, and the tax consequences of the Transaction to each Vision stockholder will depend on the facts of each shareholder’s situation. Vision shareholders are urged to read carefully the discussion in the section entitled “The Share Exchange—Material United States Federal Income Tax Consequences of the Transaction” and to consult their tax advisors for a full understanding of the tax consequences of their participation in the Transaction. Accounting Treatment The share exchange transaction will be accounted for as a reverse acquisition and recapitalization.Skyview is the issuer.For accounting purposes, Vision will be considered the acquirer.Accordingly, the historical financial statements prior to the share exchange will become those of Vision retroactively restated for the equivalent number of shares received in the share exchange.Earnings per share for the periods prior to the share exchange will be restated to reflect the equivalent number of shares outstanding. Risk Factors In evaluating the Share Exchange Agreement and the Share Exchange, in the case of Vision stockholders, or the issuance of shares of Skyview Common Stock in the Share Exchange, you should carefully read this proxy statement/prospectus and especially consider the factors discussed in the section entitled “Risk Factors” beginning on page . Summary Selected Historical Financial Data Skyview and Vision are providing the following information to aid you in your analysis of the financial aspects of the Share Exchange. Summary Financial Data of Skyview The following statement of operations and balance sheet summary of Skyview should be read in conjunction with the financial statements and the notes thereto included elsewhere in this Prospectus and in the information set forth in the section titled “Skyview Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 19 For the Period from January 11, 2007 (Inception) to June 30, 2011 (unaudited) For the Period from January 11, 2007 (Inception) to December 31, 2010 STATEMENT OF OPERATIONS Revenues $ 0 $ 0 Total Operating Expenses $ $ Other Income $ 0 $ 0 Net Loss $ ) $ ) As of June 30, 2011 (unaudited) As of December 31, BALANCE SHEET DATA Cash $
